DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/20/2022 has been entered. Claims 1-5, 7-9 and 21-32 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and previously set forth in the Non-Final Office Action mailed 10/21/2021.
The specification was received on 1/20/2022. This specification is acceptable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 and 2/4/2022 were filed after the mailing date of the Non-Final rejection on 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 3, 7-9, 21 and 23-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mirov et al. (US 2017/0316177 A1).
Following is the rejection of claim 1 in view of first interpretation of Mirov and accordingly claims 2, 3, 7, 8 and 23-29 are rejected under first interpretation of claim 1.
Regarding claim 1, Mirov teaches a stopper 22 (figure 1) configured to be disposed within a medical cartridge 10, the stopper 22 comprising: 
a shell (integrated structure formed by elements 31 and 33 in figure 3) defining a cavity (hollow portion inside element 31 and/or 33); 
a core 35 arranged within the cavity (hollow portion inside element 31 and/or 33); and 
at least one electronic device 30, 28, 32, 34, 36, 26, 24 embedded within the core 35 (paragraph 0031, lines 1-8), 
wherein the at least one electronic device 30, 28, 32, 34, 36, 26, 24 comprises a sensor 24 and wherein the sensor 24 (paragraph 0039) is configured to receive a reflected sensing signal that has passed through the shell 31, 33 (element 24 is residing entirely inside elements 31 and 33 therefore, the reflected sensing signal has to pass through elements 31 and 33 in order for element 24 to detect the reflected sensing signal).

Regarding claim 2, Mirov teaches wherein the shell 31, 33 is configured to thermally insulate (paragraph 0038, paragraph 0027, lines 32-35, rubber provides thermal insulation) the at least one embedded electronic device such that the stopper is heat sterilizable.


However, Mirov discloses same material (paragraph 0027, lines 32-35) as disclosed by applicant’s disclosure (see page 9, lines 13-17). Therefore, Mirov inherently teaches the stopper is configured to be heat sterilized at a temperature of at least 120 degrees Celsius for at least 20 minutes.

Regarding claim 7, Mirov teaches wherein the sensor 24 comprises a piezoelectric device (paragraph 0039, lines 1-3).

Regarding claim 8, Mirov teaches wherein the at least one embedded electronic device 30, 28, 32, 34, 36, 26, 24 comprises an energy source 28.

Regarding claim 23, Mirov teaches wherein the shell 31, 33 comprises a first portion 31 and a second portion 33, wherein the first and second portions comprise different materials (paragraph 0027, lines 32-35).

Regarding claim 24, Mirov teaches wherein the at least one electronic device 30, 28, 32, 34, 36, 26, 24 comprises a transmitter 30 configured to transmit a sensing signal (paragraphs 0048, 0054) through the shell 31, 33 and the reflected sensing signal (paragraph 0039, lines 8-13) is reflected portion of the sensing signal.

Regarding claim 25, Mirov teaches wherein the medical cartridge is configured to reflect the sensing signal to generate the reflected sensing signal (paragraph 0039, lines 8-13).

Regarding claim 26, Mirov teaches wherein the at least one electronic device 30, 28, 32, 34, 36, 26, 24 comprises a processor 26 in communication with the sensor 24.

Regarding claim 27, Mirov teaches wherein the processor 26 is configured to determine a state of the medical cartridge comprising information (paragraphs 0039 and 0042) regarding at least one of a level of medicament in the medical cartridge and a position of the stopper 22.

Regarding claim 28, Mirov teaches wherein the processor 26 is configured to determine a volume of dose administered (paragraphs 0039 and 0042) from the medical cartridge based on the received sensing signal.

Regarding claim 29, Mirov teaches wherein the at least one electronic device 30, 28, 32, 34, 36, 26, 24 comprises a transceiver 30 configured to communicate with the sensor 24 and communicate with an external electronic device (paragraph 0025).

Following is the rejection of claim 1 in view of second interpretation of Mirov and accordingly claims 9, 21 is rejected under second interpretation of claim 1.
Regarding claim 1, Mirov teaches a stopper 22 (figure 1) configured to be disposed within a medical cartridge 10, the stopper 22 comprising: 
a shell 33 (figure 3) defining a cavity (hollow portion inside element 33); 
a core (integrated structure formed by elements 31 and 35) arranged within the cavity (hollow portion inside element 33); and 
at least one electronic device 30, 28, 32, 34, 36, 26, 24 embedded within the core 31, 35 (paragraph 0031, lines 1-8), 


Regarding claim 9, Mirov teaches wherein the shell 33 and the core 31 are inseparable (paragraph 0027, lines 2-6, “fixedly”).

Regarding claim 21, Mirov teaches wherein the core 31 comprises a heat resistive coating (paragraph 0031, lines 9-11, silicone/rubber are heat resistive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under both interpretations) in view of Koichi et al. (JP 2004162761 A) in view of Dielectric manufacturing (2019) and further in view of MatWeb (2017).
Regarding claim 4, Mirov discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mirov is silent regarding wherein the shell is substantially rigid and the core is substantially soft, the core being softer than the shell.

To further prove that TFE is rigid compared to silicone rubber, Dielectric Manufacturing teaches TFE having Young’s modulus range 0.400 GPA- 0.552 GPA and Matweb teaching silicone rubber’s Young’s modulus in range 0.00000500 - 1.90 GPa and thus having a range that has Young’s modulus smaller than TFE.
Therefore, it would have been prima facie obvious to modify the material of shell and core of Mirov to incorporate wherein the shell is substantially rigid and the core is substantially soft, the core being softer than the shell as taught by Koichi for the purpose of designing a stopper with excellent sliding property and ensuring fluid tight property (abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under both interpretations) in view of Koichi et al. (JP 2004162761 A) in view of Dielectric manufacturing (2019) in view of MatWeb (2017) and further in view of Dai et al. (US 2007/0219507 A1).
Regarding claim 5, Mirov/Koichi/Dielectric manufacturing/MatWeb (hereinafter referred as “modified Mirov”) discloses the claimed invention substantially as claimed, as set forth above in claim 4. Modified Mirov is silent regarding further comprising a cover configured to interface with the shell such that a mechanical force is transmittable through the shell with limited compression of the core.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the stopper of modified Mirov to incorporate a cover configured to interface with the shell such that a mechanical force is transmittable through the shell with limited compression of the core as taught by Dai for the purpose of using a well-known alternative design configuration to encapsulate the core section (paragraph 0023, figure 4).

    PNG
    media_image1.png
    334
    332
    media_image1.png
    Greyscale


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under second interpretation) in view of Koichi et al. (JP 2004162761, English translation is referred for specification).
Regarding claim 22, Mirov discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 21. Mirov is silent regarding the heat resistive coating comprises polytetrafluoroethylene.
However, Koichi teaches a design of a syringe plunger wherein the heat resistive coating/material comprises polytetrafluoroethylene (paragraph 0056) for the purpose of using a material with excellent chemical resistance and high heat resistance (paragraph 0056).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the heat resistive coating material of Mirov to incorporate polytetrafluoroethylene as taught by Koichi for .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under both interpretations) in view of Brown (US 5,720,733).
Regarding claim 30, Mirov discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 29. Mirov further discloses wherein the transceiver is configured to communicate information of the received sensing signal to the external electronic device (paragraph 0025) but is silent regarding the external electronic device is configured to determine a state of the medical cartridge based on the communicated information, wherein the state of the medical cartridge comprises at least one of a level of medicament in the medical cartridge and a position of the stopper.
However, Brown teaches a design of a drug delivery system (figure 1) wherein the external electronic device 10 is configured to determine a state of the medical cartridge 32 (figure 2) based on the communicated information, wherein the state of the medical cartridge comprises at least one of a level of medicament in the medical cartridge and a position of the stopper (column 9, lines 14-22) for the purpose of using an alternative well-known arrangement means of calculating the doses using a processor located external to the stopper (figures 1, 2, column 9, lines 14-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the operation of the external electronic device of Mirov to incorporate the external electronic device is configured to determine a state of the medical cartridge based on the communicated information, wherein the state of the medical cartridge comprises at least one of a level of medicament in the medical cartridge and a position of the stopper as taught by Brown for the purpose of using an alternative well-known arrangement means of calculating the .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under both interpretations) in view of Kietzmann et al. (US 2014/0330243 A1).
Regarding claim 31, Mirov discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mirov is silent regarding wherein the at least one electronic device comprises a piezoelectric element configured to provide electrical power to the sensor based on a force applied to the stopper.
However, Kietzmann teaches a design of an injector device (figure 3) wherein the at least one electronic device comprises a piezoelectric element 38 (paragraph 0143) configured to provide electrical power based on a user actuating the device for the purpose of using a well-known alternative power source to provide power using mechanical pressure provided by user actuating the device (paragraph 0143).
Examiner further construes that user actuating the device in Kietzmann is similar to applying force on the stopper in Mirov to actuate/deliver the drug into the patient’s body. Therefore, Mirov modified in view of Kietzmann will result in having wherein the at least one electronic device comprises a piezoelectric element configured to provide electrical power to the sensor based on a force applied to the stopper.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the power source of Mirov to incorporate the at least one electronic device comprises a piezoelectric element configured to provide electrical power to the sensor based on a force applied to the stopper as taught by Kietzmann for the purpose of using a well-known alternative power source to provide power using mechanical pressure provided by user actuating the device (paragraph 0143).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0316177 A1, under both interpretations) in view of Forlani et al. (WO 2016/036574 A1).
Regarding claim 32, Mirov discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mirov is silent regarding wherein the at least one electronic device comprises a thermoelectric element configured to provide electrical power to the sensor based on a temperature difference of the stopper between a first time and a second time.
However, Forlani teaches a sensing system (“sensing system 20” of figure 1) for use with a medical cartridge (“container 25” of figures 1 and 2) comprising a stopper 52 (figure 2) wherein the sensing system 20 comprises an energy source (page 6, lines 14-19), wherein the energy source comprises a thermoelectric element (page 6, lines 14-19) configured to generate electric energy from heat energy absorbed by the energy source (page 6, lines 14-19) for the purpose of using a well-known alternative of generating electrical energy by converting the heat energy (page 6, lines 14-19).
Examiner further construes that Mirov modified in view of Forlani to include thermoelectric element will result in having a thermoelectric element that is configured to provide electrical power to the sensor based on a temperature difference of the stopper between a first time and a second time because the power source in Mirov is located within the stopper and thermoelectric element of Forlani requires heat energy to generate electrical energy. In order to provide heat energy to the power source of Mirov (after replacing power source of Mirov with thermoelectric element of Forlani) will require providing heat to the stopper. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the power source of .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783